﻿On behalf of the Government of Luxembourg I wish to convey to our President our warmest congratulations on his unanimous election to the presidency of the Assembly. Along with his wealth of diplomatic experience, particularly as Foreign Minister of one of the most important countries in Africa, he has sound qualities enabling him to direct our work wisely and effectively.
On Tuesday Mr. Roland Dumas, Foreign Minister of France, expressed the views of the 12 States Members of the European Community about the main subjects on the current international scene. Since his statement reflected our common concerns, I shall confine myself to giving just a few additional details.
Over the past 12 months we have noted a continued general improvement in international relations. A favourable climate is developing between the Soviet Union and the United States, between East and West and between North and South. Big steps forward have been made in the solution of a number of regional conflicts, making a reality of the favourable prospects noted last year. More and more the military option and military pressure are giving way to negotiation and co-operation, on the basis of the principles of the Charter, as a means of solving international problems.
It is, first, in Europe that we see these favourable developments, accompanied by profound changes. The European Community is pursuing with determination its process of unification. The creation of a single market adds an important dimension to that movement. The Community is open, and will remain open, to all the countries of the world, and, true to its purpose, it is bringing about new opportunities for growth and co-operation for all.
In the light of that process, we welcome the emergence of open and truly democratic societies in Central and Eastern Europe. The first free elections in Poland, which have just taken place, as well as the programme of the new Government resulting from those elections, offers prospects - undoubtedly difficult to make a reality, but extremely encouraging - of the building of a Poland that is master of its own fate and faithful to the identity and the most cherished aspirations of its people.
Similar developments are occurring in Hungary, on the basis of conditions that are peculiar to that country. There, too. the way is now open for a multi-party system.
In the Soviet Union the process of democratisation is making headway. In particular, it has been cemented by the creation of new institutions - the People's Congress and the Supreme Soviet - following elections in which a plurality of candidates was assured.
We hope that the course thus embarked upon will be followed by the other countries of Eastern Europe, so that the end of the twentieth century will be marked by the triumph of democracy, human rights and fundamental freedoms.
Significant economic restructuring is accompanying those political changes. With them, there will be a progressive elimination of bureaucratic, centralized planning, which will give way to a market economy, one with social responsibility, but based on autonomy of decision-making for those involved in economic life. The vitality of more productive economies will be such as to make it possible to overcome the grave economic problems faced by the countries concerned.
The political and economic reforms will inevitably lead to new forms of co-operation between the European countries. The old psychological and physical barriers have been torn down. Ideas, information and people are circulating freely. The European peoples are rediscovering each other and growing closer. Sound institutions, such as the Council of Europe and even the process of the Conference on Security and Co-operation in Europe, are the foundations on which the desire of Europeans to live together freely and in complete trust can grow.
In that connection, my Government attaches great importance to President Gorbachev's recent assurances that every country is free to choose its own path and that therefore no country can arrogate to itself the right to resort to force to impose its will on others. As that assurance is accompanied by the fact that the Soviet Union is being turned into a State where the rule of law is paramount, it takes on a particular significance.
The very encouraging prospects now seen in the negotiations on conventional weapons in Europe, which have been opened in Vienna, are a persuasive example of the new climate of convergence between the two parts of Europe. By lowering the levels of various categories of weapons, by pledging themselves to increased transparency and predictability in military questions and by defining new confidence-building measures based on strictly defensive strategies, the 23 countries concerned - indeed, the 35 associated with the negotiations - are putting an end to 45 years of suspicion and hostility.
We welcome the resumption of negotiations on the reduction of strategic nuclear weapons. As regards the negotiations on chemical weapons, President Bush's recent invitation, which the Soviet side has already accepted in principle, will make possible a real advance in this very complex area. We should take advantage of the momentum thus created and speedily conclude a balanced and verifiable agreement.
In Afghanistan, an important part of the Geneva Accords has been implemented with the withdrawal of Soviet troops, in accordance with the timetable laid down, thus putting an end to a foreign occupation which had lasted for more than 10 years. However, the situation continues to he very worrying, because of the deadly struggles still going on between different Afghan factions.
In Cambodia we await the withdrawal of Vietnamese troops by the end of this month. Here, as elsewhere, it seems to me desirable and even inevitable that our Organization should play a paramount role in the search for a peaceful solution and in its implementation.
It is regrettable that the Korean people is still not occupying a seat here as a Member, in violation of our Organization's principle of universality.
There are some encouraging signs with regard to the African continent.
A historic process is culminating in Namibia, thanks to the efforts of the United Nations. We welcome the fact that after the signing of the two agreements last December the implementation of the process laid down in Security Council resolution 435 (1978) has finally got under way. I have no doubt that that operation is beneficial for our Organization; it should give us inspiration for the future.
The gradual withdrawal of Cuban troops from Angola also gives grounds for satisfaction. It is to be hoped that national reconciliation will now follow. A similar reconciliation effort in Mozambique also deserves our support. The same is true of the negotiations that the Government of Sudan is to undertake with the opposition in the south, as well as the negotiations that the Government of Ethiopia is conducting, on President Carter's initiative, with the representatives of the Eritrean people.
The painful problem of apartheid in South Africa still remains. The elections held at the beginning of this month showed that even among the white population large sections are in favour of change. It is up to the new leaders to carry out their mandate for reform, by immediately freeing Nelson Mandela and the other leaders of the anti-apartheid movements, by ending the state of emergency and by legalizing the opposition parties and movements - in short, by putting an end to the regime of brutal repression, which still exists, and which caused so much violence in the recent elections.
In Central America, the prospects of agreement have never been so good. After the conclusion of the Esquipulas II and Costa del Sol agreements and the recent meeting at Tela on the 7 August, the peace-making mechanism can now start up.
The promise of free elections in Nicaragua, next February, is also an extremely important element in this regard. In El Salvador, the dialogue between the opposing parties also seems to be under way.
Thus all the countries in this region have given effect to their intent to move towards democratic pluralism, respect for human rights, the promotion of social justice and resolution of the serious social economic problems that have been aggravated by 10 years of a pitiless warfare.
In contrast with Africa and Central America, in the Middle East we are witnessing a situation that is constantly deteriorating. The road towards a negotiated solution continues to be blocked. The uprising in the occupied territories is spreading. Day after day there is an increase in the confrontation together with an increase in the number of the dead and wounded and in the suffering of the general population. In the light of the decisions taken by the Security Council, the occupying forces continue to resort to repressive measures which are, inter alia, at variance with the Geneva Convention.
This is particularly regrettable since important changes have taken place in the last year; the decision taken by the Palestinian National Council recognizing the existence of Israel, to give up terrorism and to conduct negotiations on the basis of resolutions 242 (1967) and 338 (1973) of the Security Council. The decision of the United States to recognize the existence of the Palestine Liberation Organization and to initiate a dialogue with its representatives is, likewise, an important step in the right direction.
Organizing elections in the occupied territories, including East Jerusalem, may prove a useful step, provided that it is seen to be part and parcel of an overall process and to the extent that the elections are held under acceptable international safeguards for both parties. The Palestinians have the same rights to existence and to self—determination as those which were demanded and won after so much suffering and tragic sacrifice by Israel.
We cannot be resigned to tragedy which is tightening the stranglehold on Lebanon day by day. The sufferings caused to the Lebanese population are of concern to us all. The coming about of the cease-fire and the resumption of dialogue between the various Lebanese communities, which are all equal in rights and obligations, as well as the withdrawal of all foreign forces, are two prerequisites to cessation of the civil war.
Between Iran and Iraq, the cease-fire has undoubtedly been respected. Nevertheless, it is disappointing to note that the negotiations being conducted by the Secretary-General and his Special Representative with the two parties have not yet yielded the slightest result. Nevertheless, there can be no valid alternative to seeking for a global solution, based on resolution 598 (1987) of the Security Council.
On the question of Cyprus, the Secretary—General has initiated a new series of intra-community negotiations and submitted to both parties proposals that are intended to be part of a settlement plan. My Government unreservedly supports the action of the Secretary-General and his representative with a view to the continuance and intensification of the negotiations.
The same is true of the conciliation which is being pursued by our Secretary-General with regard to the questions of Western Sahara and East Timor, in order to arrive at a solution based on respect for the aspirations of the peoples of those regions. The intensified search for agreements in various regional problems has led to a systematic resort to, and multiplication of, peace-keeping operations.
Congratulations are due to those United Nations officers who are able to assist in defining, deploying and conducting these operations with admirable skill and effectiveness. These operations are of inestimable service to the cause of peace. They guarantee to the United Nations an unprecedented authority and prestige. Nevertheless, they should not let us overlook the fact that they are only a temporary solution, intended to facilitate the implementation of a final settlement of those conflicts. Their smooth functioning also requires that each State faithfully fulfil its financial obligations, past or present. Regardless of its financial situation, my Government will study practical ways and means of contributing directly to the peace-keeping forces.
You may well imagine the feeling aroused by the craven execution of Lieutenant-Colonel Higgins in Lebanon, who was kidnapped in the course of his duties. This criminal act illustrates the dangers to which members of these international forces are vulnerable when exercising their mission.
The Government of Luxembourg, which is the outcome of recent elections, continues to attach extreme importance to respect for human rights.
More than 40 years ago, our General Assembly adopted the Universal Declaration of Human Rights. At a time when we are celebrating the bicentennial of the French Revolution, it is extremely regrettable to note that more than 60 States, including some of the larger ones, have still not ratified the International Covenants on Human Rights. Furthermore, in many States where the provisions of these instruments are already in force, there is no adequate legal protection or any sufficiently effective sanction machinery to ensure that they are respected.
For the Government of Luxembourg, the educational efforts needed to inform and to awaken the conscience of people and to promote a spirit of tolerance and justice, should be pursued and reinforced. The same is true of the disinterested action of non-governmental organizations that unreservedly commit themselves to promoting the cause of human rights, even going so far as to risk the lives of their members.
In the light of the considerable emotion which in recent years we have been accustomed to feel about certain countries that have little respect for human rights, I should like to add my voice to that of the international community, and call upon the leaders of those countries to put an end to repressive acts and to allow a return to a policy of openness and reform in keeping with the course of history.
Over and above the conflicts and the attacks on individuals, problems connected with the protection of the environment have become subjects of priority concern for universal public opinion: the statements which we have been listening to throughout this week provide clear evidence of this awareness. More and more human beings are affected by the damage caused to ecological balances. The destruction of forests is accelerating, the desert is spreading. The erosion of the soil is threatening agricultural production and the existence of millions of human beings. The pollution of the seas and oceans, and the proliferation of toxic wastes is daily leading to new tragedies. The slow destruction of the ozone layer exposes us to ultraviolet radiation with incalculable consequences.
We are therefore firmly embarked on a course which is designed to prevent further deterioration of the environment. Initiatives successfully taken in recent months, particularly by Margaret Thatcher, Ruud Lubbers and Michel Rocard, as well as the Arche summit which met in Paris last July, have provided us with guidelines which should lead to urgent action. It is up to the international community at present, and therefore to our Organization, to define these priorities Pending the holding of an international conference on the environment, which has been planned for 1992. My Government agrees entirely that there is a need to draw up a model convention to define the problem and to lay down the guidelines for international action through concrete measures.  The destruction of tropical forests by burning, which, in its turn, produces carbon dioxide in the atmosphere, should be halted. The rights of indigenous peoples, particularly along the Amazon, who want to preserve their natural environment should be respected.
A universal policy of protection and maintenance of forests should be launched. We shall succeed in this only if the courageous campaigns conducted by a number of movements working for the protection of the environment create a collective awareness of the situation.
It seems to me that this is a very favourable moment to lay the foundation for lasting growth based on a synthesis between the ecological dimension and man's economic activities, it is primarily up to the industrialized countries, which are mainly responsible for the problem, to meet this challenge, of concern to all mankind. The Organization should create structures that are sufficiently sound, flexible and effective to enable action to be taken when it is required.
Simultaneously, increased attention should be paid to the rapid growth of the world population, which is increasing at the rate of 1 billion every 10 years. This growth rate should be a cause of concern to us in the light of development possibilities and of the constraints that it will place upon the environment. In fact, the economic and social situation in a large number of developing countries remains disquieting. For millions of their inhabitants the 1980s have been a lost decade. This is particularly true of the countries of Latin America and of sub-Saharan Africa, where there has been stagnation and decline. Poverty, hunger
and deprivation are killing 40,000 children every day. That is a shameful situation, which no one can shrug off.
The simple struggle for survival has led large numbers of people in these countries to over-exploit nature. The pressure from debt-servicing, which accounts for, on average, 30 per cent of their exports, has speeded up the excessive exploitation of their natural resources. In other words, short-term economic demands have prompted many Governments not to give ecological problems high priority. Therefore, it is hardly surprising that violence is increasing - indeed, taking on alarming dimensions. In the light of the situation to which they have been doomed, a number of young people are becoming drug addicts, prostitutes and delinquents and are indulging in new forms of criminality. The food riots that have taken place in some developing countries indicate clearly that young people are the victims of the upheavals that poverty has forced upon them. The number of refugees fleeing the warfare, persecution and terrorism, as well as unemployment and underdevelopment, increased from 5 million in 1978 to 14 million currently.
The scope of these problems means that we must redouble our efforts. In particular, the 1990 special session of the General Assembly devoted to international economic co-operation will provide us with an opportunity to redefine the principles and guidelines for building a world that is fairer and more human. It seems that in order to remedy this situation, and to ensure lasting growth, a substantial reduction in debt and in the cost of debt-servicing would be an important initial step. Following the agreements concluded with Mexico and the Philippines, the Brady Plan could be applied on a broader scale, taking into account the specific features of each situation. In the case of world trade, if the Uruguay Round is successful - as we unreservedly hope that it will be - it is likely that it will create favourable conditions for an increase in exports from the developing countries.
Another evil, which is equally global and equally a threat, is the illicit trafficking in drugs. I urge a resolute strengthening of international co-operation, starting with the swift ratification, by all countries, of the Vienna Convention against Illicit Traffic in narcotic Drugs and psychotropic Substances, which I have just signed on behalf of Luxembourg. It should be clear that Luxembourg, which is already participating in the working group that emerged from the summit meeting at the Arche de la Defence, will spare no effort in this field. I take this opportunity to welcome the very courageous and determined action that has been taken by the President of Colombia, Mr. Virgilio Barco - action that the Government of Luxembourg supports unreservedly.
Before concluding, I should like to pay a just tribute to the Secretary-General, Mr. Javier Perez de Cuellar. His activity at the head of the Organization, his tireless efforts at mediation and conciliation have revealed his great talent as an organizer and a negotiator. His patient and far-sighted commitment to peace has made a substantial contribution to strengthening the role and importance of the United Nations in international affairs in recent years.
My country has just celebrated the one hundred and fiftieth anniversary of its independence. I should like to thank the Secretary-General for having graced with his attendance the public events that took place last April in the presence of seven prime ministers and leaders of the main international organizations to which Luxembourg belongs. This celebration enabled us to relive the progress of the Grand Duchy of Luxembourg through the vicissitudes of history. While noting that, in 1989, the future development of our country is surrounded by more favourable conditions than in the past, we must recognize that the life of small States in particular depends more and more on international organizations. Dealing precisely with the role of small States, the Secretary-General said on 18 April in Luxembourg;
"They do not need to think about the danger or cost of endless wars to realize the absurdity of all armed aggression. Being more aware of their vulnerability, small States, or at least those of them that behave rationally, are naturally peaceful and respectful of the law. They also feel more keenly than others the need for international co-operation, which is the purpose of our Organization. Like war, isolation for them would spell suicide. Living by international trade, they are aware of the dangers of protectionism, as well as the soundness of the liberalization of trade and the usefulness of being integrated in broad economic spaces where conflicts are no longer conceivable and where everyone can profit from overall prosperity. Also, they can gauge the importance of regional political co-operation and the international co-operation which it engenders. Luxembourg, therefore plays an even greater role in the United Nations because it is an active member of the European Community, Firm supporters of the Organization, small countries play a particularly useful part in it since they have experience in conciliation and because their interests generally coincide with the general interest." After that lengthy quotation, I have nothing to add.
For what the Secretary-General has done at the head of the Organization, and for his presence in our country and the words he spoke there, I want simply, from the bottom of my heart, to express our complete gratitude.
